Citation Nr: 0122271	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the left knee with traumatic arthritis, currently 
evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1960 to October 
1968 and from July 1971 to July 1983.

This appeal arises from the December 1998 rating decision 
from the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina Regional Office (RO) that increased the 
evaluation of the veteran's service connection injury to the 
left knee with residual traumatic arthritis and pain to 10 
percent.

Additionally, the veteran has contended that he is 
unemployable due to his service connected disabilities.  The 
RO has not developed the issue of entitlement to benefits 
based on individual unemployability (TDIU).  This issue is 
not inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.


REMAND

Initially, in August 2000, the veteran reported that he 
attended a personal hearing at the RO in May, presumably 
2000.  According to the record, the veteran had been 
scheduled for a hearing to take place in June 2000 at the RO 
before a local hearing officer pursuant to the veteran's 
previous request.  In writing in June 2000, the veteran 
canceled his hearing scheduled for that month.  Further, in 
the August 2000 communication from the veteran, he indicated 
that he was responding to a June 2000 letter regarding a 
hearing before a Member of the Board at the RO.  He reported 
that he had not requested this hearing and only wanted a 
personal hearing, which, as noted above, he reported as 
having attending in May.  Therefore, it should be established 
whether there was a hearing held in this appeal and if so, a 
transcript of the hearing should be associated with the 
claims file.  If no hearing was held, it should be determined 
whether the appellant now wants a hearing.

In this case, the record is inadequate for rating the veteran 
for several reasons.  First, in the record are reports from 
Donald A. Campbell, M.D. indicating treatment of the veteran 
for a left knee disability.  Two treatment records are of 
record but no others.  Therefore, treatment records from this 
provider, other than those already associated with the claims 
folder, if any, and any other treatment records as specified 
by the veteran should be requested prior to a VA examination.

Second, the undersigned notes that there is a statement from 
the Social Security Administration from February 1999 
indicating that the veteran had been approved for disability 
as of April 1998 with a primary diagnosis of osteoarthrosis 
and allied disorders.  Therefore, the VA must obtain a copy 
of the Social Security Administration (SSA) decision granting 
benefits to the appellant and the medical records upon which 
it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, the VA examination in October 2000 is not adequate 
to fully evaluate the veteran as it is unclear as to whether 
there is increased limitation of motion due to pain of the 
service connected left knee disability.  Therefore, a new VA 
examination should be afforded and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records. 

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate the 
veteran's service connected left knee disability.  In DeLuca, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed. 

In addition to the above, the principles of rating enunciated 
in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998) must be considered as the veteran has been 
service connected for traumatic arthritis of the left knee.

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the Court held that an 
appellant might be entitled to separate ratings for residuals 
of an injury, to include painful scars, if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The veteran has been service connected for 
a scar of the left knee as part of the residuals of the left 
knee injury.  There is no recent examination regarding the 
scar.  After examination, the RO should determine if separate 
ratings are assignable for the scar(s) of the left knee as 
related to the manifestations of the service connected left 
knee disability.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
applicable regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should determine whether a 
hearing was held in this appeal and if 
so, associate that transcript with the 
claims file.  If no hearing was held, it 
should be ascertained whether the 
appellant still desires a hearing. 

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a left knee 
disability in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including any additional 
treatment records from Donald A. 
Campbell, M.D. 

5.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected left knee disability.  
Notification of the date, time, and place 
of the examination should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  

I.  Describe the left knee and 
indicate whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  

II.  Determine the range of motion 
of the left knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of the left 
knee; and, if so, the position in 
degrees should be given.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  

III.  Determine whether the left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

V.  Describe any scars related to 
the service connected left knee 
disability and note whether any 
scars are painful and tender on 
objective demonstration, poorly 
nourished with repeated ulceration, 
or productive of limited function.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
23-97 (July 1, 1997).  The RO should 
additionally give consideration as to 
whether a separate rating should be 
assigned for a scar of the left knee 
related to the service connected 
disability. 

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for the 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




